DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 6, 7, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morein et al. (US 2005/0225558), “Morein”.

2.	As per claim 1, Morein discloses in a case where a correspondence relation between a request and a response to the request is not stored in a first cache [L1 Cache miss, figure 4], executing a plurality of operations for generating the response to the request [L2 Cache 104 / Main Memory 102 lookup, figure 4]; in association with input data of each operation of the plurality of operations, storing a result of the operation in a second cache [L2 cache write based on the main memory data, abstract]; storing the response generated based on results of the plurality of operations in the first cache in association with the request [L1 cache write based on the L2 cache data, abstract]; and returning the response with respect to the request [return the data to Processor 140, figure 4].

claim 2, Morein discloses in association with the input data of each operation of the plurality of operations, storing the result of the operation in the first cache [L1 cache write based on the L2 cache data, abstract].

4.	As per claim 3, Morein discloses in a case where a correspondence relation between a second request and a second response to the second request is stored in the first cache, returning the second response read from the first cache [L1 Cache hit, figure 4]; and in a case where the correspondence relation between the second request and the second response to the second request is not stored in the first cache [L1 Cache miss, figure 4], executing a plurality of operations for generating the second response to the second request [L2 Cache 104 / Main Memory 102 lookup, figure 4].

5.	As per claim 6, Morein wherein the second request is a request related to an arithmetic operation [a computer operation (caching operation), figure 4].

6.	As per claim 7, Morein discloses wherein with respect to an operation whose result satisfies a second condition, input data and a result of the operation are not stored in the second cache [L2 Cache 104 miss, figure 3].

7.	As per claim 10, Morein discloses wherein in the case where the correspondence relation between the request and the response to the request is stored in the first cache, acquiring the response to the request from the first cache [return the data from L1 Cache to Processor 140, figure 4].

8.	As per claim 11, Morein discloses wherein the request is a request related to an arithmetic operation [a computer operation (caching operation), figure 4].

9.	As per claims 12, 14, and 18, the examiner directs the applicant’s attention to claims rejection above.

10.	As per claim 13, Morein discloses wherein the information processing apparatus is further configured to: in a case where an error occurs in the plurality of operations for generating the response to the request [cache miss, figure 4], transmit the request to the server; and receive the response to the request from the server [Main Memory 102 access, figure 4].

11.	As per claim 15, Morein discloses wherein the information processing apparatus is configured to store the response received from the server, in the first cache [L1 cache write based on the L2 cache data, abstract].

12.	As per claim 16, Morein discloses wherein the server is configured to store the response generated based on the results of the plurality of operations according to the request, in a third cache [another L1 Cache, figure 4].

13.	As per claim 19, Morein discloses at least one processor [figure 4], wherein the processor is configured to: in a case where a correspondence relation between a request and a response to the request is not stored in a first cache [L1 Cache miss, figure 4], execute a plurality of operations for generating the response to the request [L2 Cache 104 / Main Memory 102 lookup, figure 4]; store the response generated based on results of the plurality of operations in the first cache in association with the request [L1 cache write based on the L2 cache data, abstract]; in association with input data of each operation of the plurality of operations, store the result of the operation in a second cache [L2 cache write based on the main memory data, abstract]; and return the response to the request [return the data to Processor 140, figure 4].

14.	As per claim 20, Morein discloses wherein the request is a request related to an arithmetic operation [a computer operation (caching operation), figure 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morein et al. (US 2005/0225558), “Morein”, in view of Baylor et al. (US 2002/0078124), “Baylor”.

2.	As per claim 8, Morein discloses executing the plurality of operations for generating the response to the request [L2 Cache 104 / Main Memory 102 lookup, figure 4]; and in association with the input data of each operation of the plurality of operations, storing the result of the operation in the second cache [L2 cache write based on the main memory data, abstract].
	Morein does not disclose expressly a plurality of threads.
	Baylor discloses multiple treads in figure 2.
	Morein and Baylor are analogous art because they are from the same field of endeavor of caching.	
	It would have been obvious to a person of ordinary skill in the art to modify Morein by including the multithreading system as taught by Morein in figure 2.


3.	As per claim 9, the cited prior arts disclose wherein the one thread is not configured to refer to caches assigned to the other threads of the plurality of threads [separate L1 Caches, figure 4, Morein].

Conclusion
A.	Allowable Subject Matter
	Claims 4, 5, and 17 are objected to.
The primary reasons for allowance of claim 4 in the instant application is the combination with the inclusion in these claims that “in a case where the correspondence relation between input data of a first operation of the plurality of operations for generating the second response to the second request and a result of the first operation corresponding to the input data is stored in the second cache, acquiring the result of the first operation from the second cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 5 in the instant application is the combination with the inclusion in these claims that “wherein although a correspondence relation between input data of a second operation of the plurality of operations for generating the second response to the second request and a result of the second operation corresponding to the input data is stored in the second cache, in a case where the input data of the second operation designates an operation satisfying a first condition, the result of the second operation is not acquired from the second cache”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 17 in the instant application is the combination with the inclusion in these claims that “wherein in the third cache, a third response 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-3, 6-16, and 18-20 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAE U YU/Primary Examiner, Art Unit 2138